Title: To George Washington from Colonel Daniel Brodhead, 18 March 1780
From: Brodhead, Daniel
To: Washington, George


          
            Dear General
            Fort Pitt [Pa.] March 18th 1780.
          
          The Savages have already begun their hostilities—last sunday they killed five Men at a Sugar Camp upon Raccoon Creek in Yoghagania County & took prisoners three Girls & three lads. It is generally conjectured that the Delawares perpetrated this Murder, but it is possible it may have been done by other Indians. If the Delaware Nation should declare against us, this frontier will be greatly distressed, as many other Nations who have hitherto been neuter will join them, and my Force is by no means sufficient to protect the Settlements. I have inclosed to the Adjutt Genl a return of the Troops for the Month of February since which near to fifty men have been discharged from the 9th Virga Regt and many more will expect their discharges very soon.
          I have lately been favored with a Letter from Colo. Clark declaring his readiness to cooperate with me in every Measure I shall Undertake either for the reduction of one of the Enemies posts or against the Indian Towns. He is now at the Ilinois and will be considerably reinforced in the course of this Spring. He proposes throwing up some Works at the Mouth of Ohio River. If your Excellency can possibly spare a small reinforcement of well appointed regular Troops for this District I will pledge my Honor to be as Active as circumstances & Situation will admit.
          I am exceeding anxious to receive a line from you And have the Honor to be with the most perfect regard & esteem your Excellencies most Obedt Servt
          
            Daniel Brodhead
          
         